Exhibit 10.16

EXHIBIT A to

Optical Cable Corporation

Stock Redemption Program

OPTICAL CABLE CORPORATION

10b5-1 REPURCHASE AGREEMENT

This 10b5-1 Repurchase Agreement (this “Repurchase Agreement”) is dated as of
March 27, 2007, between Optical Cable Corporation, a Virginia corporation (the
“Issuer”), and BB&T Investment Services, Inc. (the “Broker”).

WHEREAS, the Issuer desires to establish this Repurchase Agreement to repurchase
shares of its common stock (the “Stock”); and

WHEREAS, the Issuer desires to engage the Broker to effect repurchases of shares
of Stock in accordance with this Repurchase Agreement;

NOW, THEREFORE, the Issuer and the Broker hereby agree as follows:

 

1. Repurchases

A. Subject to the Issuer’s continued compliance with Section 2 hereof, the
Broker shall (i) effect a purchase or purchases (each, a “Purchase”) of up to
300,100 shares of the Stock (the “Total Plan Shares”) as set forth in Attachment
1, and (ii) effect each Purchase in accordance with the trade parameters and
trade order set forth in Attachment 1.

Attachment 1 may be amended from time to time by Issuer with any such amendment
being effective the next business day after receipt by Broker. Any such
amendment shall be in writing signed by the President or Chief Financial Officer
and delivered to Broker via telecopy, transmitted to (704-954-1344), Attention:
Darren Earnhardt.

B. Purchases may be made in the open market or through privately negotiated
transactions. The Broker shall comply with all applicable requirements of Rule
10b-18 promulgated under the Securities Exchange Act of 1934 (the “Exchange
Act”), specifically the requirements of paragraphs (b)(2), (b)(3) and (b)(4) of
Rule 10b-18 under the Exchange Act, in connection with Purchases of Stock in the
open market pursuant to this Repurchase Agreement. The Issuer agrees not to take
any action that would cause Purchases not to comply with Rule 10b-18, Rule
10b5-1 or Regulation M.

 

2. Commission and Fees

The Issuer shall pay to the Broker a commission of $.02 cents per share of Stock
repurchased pursuant to this Repurchase Agreement. In addition, the Issuer shall
pay to the Broker a $2.00 per transaction confirmation fee. In accordance with
the Broker’s customary procedures, the Broker will deposit shares of Stock
purchased hereunder into an account established by the Broker for the Issuer
against payment to the Broker of the purchase price therefor and commissions and
other amounts in respect thereof payable pursuant to this Section. The Issuer
will be notified of all transactions pursuant to customary trade confirmations.

 

1



--------------------------------------------------------------------------------

3. Term of the Repurchase Agreement

A. This Repurchase Agreement shall become effective immediately and shall
terminate upon the first to occur of the following:

 

  i. the ending of the Trading Period, as set forth in Attachment 1;

 

  ii. the purchase of the number of Total Plan Shares pursuant to this
Repurchase Agreement;

 

  iii. the end of the second business day following the date of receipt by the
Broker of notice of early termination substantially in the form of Appendix A
hereto, signed by the Issuer’s President or Chief Financial Officer, delivered
to the Broker by telecopy, transmitted to (704-954-1344), Attention: Darren
Earnhardt;

 

  iv. the commencement of any voluntary or involuntary case or other proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or similar law or seeking the appointment of a trustee, receiver or
other similar official, or the taking of any corporate action by the Issuer to
authorize or commence any of the foregoing;

 

  v. the public announcement of a tender or exchange offer for the Stock or of a
merger, acquisition, recapitalization or other similar business combination or
transaction as a result of which the Stock would be exchanged for or converted
into cash, securities or other property; or

 

  vi. the failure of the Issuer to comply with Section 2 hereof.

B. Sections 2 and 13 of this Repurchase Agreement shall survive any termination
hereof. In addition, the Issuer’s obligation under Section 2 hereof in respect
of any shares of Stock purchased prior to any termination hereof shall survive
any termination hereof.

 

4. Market Disruptions and Restrictions

The Issuer understands that the Broker may not be able to effect a Purchase due
to a market disruption or a legal, regulatory or contractual restriction or
internal policy applicable to the Broker or otherwise. If any Purchase cannot be
executed as required by Section 1 due to a market disruption, a legal,
regulatory or contractual restriction or internal policy applicable to the
Broker or any other event, such Purchase shall be cancelled and shall not be
effected pursuant to this Repurchase Agreement.

 

5. Representations of Issuer

The Issuer represents and warrants, on the date hereof and on the date of any
amendment hereto, that:

A. it is not aware of material, nonpublic information with respect to the Issuer
or any securities of the Issuer (including the Stock);

B. it is entering into or amending, as the case may be, this Repurchase
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act or other applicable
securities laws; and

 

2



--------------------------------------------------------------------------------

C. its execution of this Repurchase Agreement or amendment hereto, as the case
may be, and the Purchases contemplated hereby do not and will not violate or
conflict with the Issuer’s certificate of incorporation or by-laws or, if
applicable, any similar constituent document, or any law, rule regulation or
agreement binding on or applicable to the Issuer or any of its subsidiaries or
any of its or of their property or assets.

 

6. Rules 10b5-1 and 10b-18

It is the intent of the parties that this Repurchase Agreement comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) and Rule 10b-18 under the Exchange Act,
and this Repurchase Agreement shall be interpreted to comply with the
requirements thereof.

 

7. Notification and Indemnification

The Issuer shall, on the business day prior to the intended date of such
purchase, notify the Broker of the intention on the part of any affiliated
purchaser, as defined in Rule 10b-18, of the Issuer to purchase the Stock on any
day if such purchase is to be effected otherwise than through the Broker
pursuant to this Repurchase Agreement and the Broker shall refrain from
purchasing any Stock hereunder on the day following receipt of such notice. The
Issuer shall be solely responsible for any purchases made by the Broker as the
Issuer’s agent prior to the Broker’s receipt of such written notice.
Notwithstanding the foregoing, if the Broker receives such notice, the Broker
may nevertheless be entitled to make, and the Issuer shall be solely responsible
for, a purchase hereunder pursuant to a bid made before such notice is received
by the Broker. The Issuer shall be solely responsible for notifying the Broker
of any purchases of the Stock by any such affiliated purchaser, and, without
limiting the generality of Section 14 hereof, the Issuer agrees to indemnify and
hold harmless the Broker for any failure to so notify the Broker or any error in
any such notification. The Issuer also acknowledges that any action that it
takes that causes or influences any such affiliated purchaser to purchase the
Stock may cause the Daily Share Purchase Amount to be reduced.

 

8. Exclusive Agreement

At the time of the Issuer’s execution of this Repurchase Agreement, the Issuer
has not entered into a similar agreement with respect to the Stock. The Issuer
agrees not to enter into any such agreement while this Repurchase Agreement
remains in effect.

 

9. Compliance

Except as specifically contemplated hereby, the Issuer shall be solely
responsible for compliance with all statutes, rules and regulations applicable
to the Issuer and the transactions contemplated hereby, including, without
limitation, reporting and filing requirements.

 

10. Applicable Law

This Repurchase Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Virginia (without regard to its conflicts of
laws provisions), and may be modified or amended only by a writing signed by the
parties hereto.

 

3



--------------------------------------------------------------------------------

11. Authorization of Program

The Issuer represents and warrants that the transactions contemplated hereby are
consistent with the Issuer’s publicly announced stock repurchase program
(“Program”) and said Program has been duly authorized by the Issuer’s Board of
Directors.

 

12. Stock Splits

The number of Total Plan Shares, other share amounts and prices, if applicable,
set forth in section 1(a) shall be adjusted automatically on a proportionate
basis to take into account any stock split, reverse stock split or stock
dividend with respect to the Stock or any change in capitalization with respect
to the Issuer that occurs during the term of this Repurchase Agreement.

 

13. Authority, Influence and Control

Except as contemplated by Section 1.A. and Section 3.A. iii. of this Repurchase
Agreement, the Issuer acknowledges and agrees that it will have limited
authority, influence or control over any Purchase effected by the Broker
pursuant to this Repurchase Agreement and the Issuer will not attempt to
exercise any authority, influence or control over Purchases. The Broker agrees
not to seek advice from the Issuer with respect to the manner in which it
effects Purchases under this Repurchase Agreement.

 

14. Indemnification

The Issuer agrees to indemnify and hold harmless the Broker and its affiliates
and their officers, directors, employees and representatives against any loss,
claim, damage or liability, including legal fees and expenses, arising out of
any action or proceeding relating to this Repurchase Agreement or any Purchase,
except to the extent that any such loss, claim, damage or liability is
determined in a non-appealable determination of a court of competent
jurisdiction to be solely the result of the indemnified person’s willful
misconduct or gross negligence.

 

15. Counterparts

This Repurchase Agreement may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Repurchase Agreement as of
the date first written above.

 

BB&T Investment Services, Inc.

 

Name: Darren Earnhardt Its: Chief Financial Officer OPTICAL CABLE CORPORATION
By:  

 

  Tracy G. Smith   Chief Financial Officer

 

5